Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 1 of 12 PageID #:4




               EXHIBIT A
                   Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 2 of 12 PageID #:5
      Hearing Date: 8/25/2021 9:30 AM - 9:30 AM
      Courtroom Number: 2502
                                                                                                             FILED
      Location: District 1 Court                                                                             4/27/2021 2:25 PM
              Cook County, IL                                                                                IRIS Y. MARTINEZ
                                                                                                             CIRCUIT CLERK

                 Atty No.41106                                                                               COOK COUNTY, IL
                                                                                                             2021CH02033
                                   IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
CO
CO
                                        COUNTY DEPARTMENT,CHANCERY DIVISION
o
CVJ
O
X
o
                 JOANN LIU,
CM
O
                 on behalf of Plaintiff and a class.
CN
                                                                   )
D-                                         Plaintiff,              )                     2021CH02033
CN                                                                 )
CN

CN
                         vs.
                                                                   )
O
CN


CN               MONARCH RECOVERY                                  )
LU
                 RLYNAGEMENT,INC.,                                 )
<
Q
Q
                                           Defendant
UJ



                                                    COMPLAINT - CLASS ACTION

                                                            INTRODUCTION

                             1.    Plaintiff Joann Liu brings this action to secure redress regarding unlawful

                 collection practices engaged in by Defendant Monarch Recovery Management, Inc. (“MRJVI”).

                 Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

                 (“FDCPA”).

                                                        JURISDICTION AND VENUE

                             2.    Jurisdiction of this Court arises under 15 U.S.C. §1692k:(d).
                             3.    Personal jurisdiction is proper because Defendant’s collection letters were sent into
                 Illinois.


                             4.    Venue in this county is proper under 735 ILCS 5/2-102.
                                                                  PARTIES

                                                                   Plaintiff


                             5.    PlaintiffJoann Liu is a natural person residing in Lombard, Illinois.
                                                                  Defendant


                             6,    Defendant Monarch Recovery Management, Inc. is a business corporation with its



                                                                       -1-
        Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 3 of 12 PageID #:6




      principal place of business at 3260 Tillman Dr., Ste. 75, Bensalem,PA 19020. It does business in Illinois.

CO
CO
      Its registered agent and office is Cogency Global, Inc., at 600 South Second St., Ste. 404, Springfield, IL
o
Csl
O
X     62704..
o

o
CM
                7.    Defendant MRM is engaged in the sole or principal business of a collection agency,
0.
LO
CM    collecting consumer debts and using the mails and telephone system for that purpose.
CN


CN
O
CM
                8.    Upon information and heHef, almost aU of Defendant MRM’s resources are
r^
CM

      devoted to debt collection.
LU

<

                      upon information and belief, almost all of Defendant MRM’s revenue is derived
Q
                9.
Q
LU


      from debt collection.


                10.   Upon information and belief, almost all of Defendant AIRM’s expenses are related
      to debt collection.


                11.   Defendant MRJVI describes itself as “a premier accounts receivable management

      company.” (https://monarchrm.com/about-us/)
                12.   Defendant AIRM is a debt collector as defined by the FDCPA,15 U.S.C.

      §1692a(6), as a person who uses one or more instrumentalities of interstate commerce or the malls

      in any business the principal purpose of which is the collection of any debts.
                                            FACTUAL ALLEGATIONS


                13.   This action arises out of Defendant’s attempts to collect a credit card debt

      incurred for personal, family or household purposes.

                14.   On or about Alay 8, 2020, Defendant MRM caused a letter vendor to send

      Plaintiff the letter in Appendix A.
                15.   The letter bears markings that are characteristic of one generated by a letter

      vendor. In addition, public court filings indicate that AIRM uses a letter vendor.

                16.   In order to have the letter vendor send Plaintiff the letter in Appendix A,Defendant



                                                          -2-
           Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 4 of 12 PageID #:7




      had to furnish the letter vendor with Plaintiffs name and address, the status of Plaintiff as a debtor,

CO
CO
      details of Plaintiffs alleged debt, the terms of a settlement offer to be made to Plaintiff, and other
o
CN
o


o
      personal information.
IN
O
CM             17.    The letter vendor then populated some or all of this information into a prewritten
Q.

CM    template, printed, and mailed the letter to Plaintiff
CM


CM
o              18.    The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as the conveying
CM
r-.
CM
                                                                                                  >>


LU
      of information regarding a debt directly or indirectly to any person through any medium.
1-
<

                      The sending of an electronic file containing information about Plaintiffs
Q
               19.
Q
LU



      purported debt to a letter vendor is therefore a communication.
               20.    Defendant’s communication to the letter vendor was in connection with the


      collection of a debt since it involved disclosure of the debt to a third-party with the objective being

      communication with and motivation of the consumer to pay the alleged debt.

               21.    Plaintiff never consented to having Plaintiffs personal and confidential

      information, concerning the debt or otherwise, shared with anyone else.

               22.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):
      iC

       Except as provided in section 1692b of this title, without the prior consent of the consumer given

      directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

      reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

      communicate, in connection with the collection of any debt, with any person other than the

      consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

      attorney of the creditor, or the attorney of the debt collector.
               23.    The letter vendor used by Defendant as part of its debt collection effort against

      Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

               24.     Due to Defendanfs communication to this letter vendor, information about



                                                         -3-
        Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 5 of 12 PageID #:8




      Plaintiff is within the possession of an unauthorized third-party.

CO
               25.       If a debt collector “conveys information regarding the debt to a third party —
CO
o
CN
o
X
o
      informs the third party that the debt exists or provides information about the details of the debt —
CM
O
CM
      then the debtor may well be harmed by the spread of this information.” Brown v. Van Bii Credit Corp.,
LO
CM    804 F.3d 740, 743 (6th Cir. 2015).
CM

CM
o              26.       Defendant unlawfully communicates with the unauthorized third-party letter
■a-

LU
      vendor solely for the purpose of streamlining its generation of profits without regard to the
<
Q
D     propriety and privacy of the information which it discloses to such third-party.
LU

LU
               27.       In its reckless pursuit of a business advantage, Defendant disregarded the known,

      negative effect that disclosing personal information to an unauthorized third-party has on
      consumers.




                                                       COUNT I -FDCPA


               28.       Plaintiff incorporates paragraphs 1-27.

               29.       Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about

      Plaintiff s purported debt to the employees of an unauthorized third-party letter vendor in

      connection with the collection of the debt.


               30.       Defendant violated 15 U.S.C. §1692f by using unfair means in connection with

      the collection of a debt — disclosing personal information about Plaintiff to third parties not

      expressly authorized under the FDCPA.
                                                    CLASS ALLEGATIONS


               31.       Plaintiff brings this action on behalf of a class.

               32.       The class consists of (a) all individuals in Illinois (b) with respect to whom



          I
          Plaintiff intends to file the attached Plaintiff s Motion for Class Certification as soon as practically possible,
      (Appendix B), as required by M' allard RN Center Inc. v. Kohll's Pharmacy and Homecare, Inc, 2015 IL 118644, 48
      N.E.3d 1060. Plaintiff may request leave to supplement it later.

                                                                    -4-
       Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 6 of 12 PageID #:9




     Defendant had a letter prepared and sent by a letter vendor (c) which letter was sent at any time
00
oo
     during a period beginning one year prior to the filing of this action and ending 30 days after the
o
CN
O
X
o
     filing of this action.
CN
o
CM              33.    Plaintiff may alter the class definition to conform to developments in the case and
CL
LO
CM   discovery.
CN


o
CN
                34.    On information and belief, based on the size of Defendant’s business operations and

LU
     the use of form letters, the class is so numerous that joinder of all members is not practicable.
<
Q
                35.    There are questions of law and fact common to the class members, which
Q
m



     common questions predominate over any questions relating to individual class members. The

     predominant common questions are whether Defendant’s practice as described above violates the
     FDCPA.


                36.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

     retained counsel experienced in class actions and FDCPA litigation. Plaintiffs claim is typical of the

     claims of the class members. AH are based on the same factual and legal theories.

                37.    A class action is appropriate for the fair and efficient adjudication of this matter.

     in that:


                       a.      Individual actions are not economicaUv feasible.

                       b.      Members of the class are likely to be unaware of their rights;

                       c.
                               Congress intended class actions to be the principal enforcement mechanism

                               under the FDCPA.


                WHEREFORE,the Court should enter judgment in favor of Plaintiff and the class and

     against Defendant for:

                               1.
                                       Statutory damages;
                               u.
                                       Attorney’s fees. Litigation expenses and costs of suit;



                                                         -5-
      Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 7 of 12 PageID #:10




                            tu.
                                   Such other and further relief as the Court deems proper.
CO
CO
O
CN
O
I                                                 /sf DanielA. Edelman
o
CM                                                Daniel A. Edelman
O
CM



CL
lO
CM
     Daniel A. Edelman
CM
     David Kim
CM
O
CM   EDELMAN,COMBS,LATTURNER
CM          & GOODWIN,LLC
Tf

UJ
     20 South Clark Street, Suite 1500
<    Chicago, IL 60603-1824
Q
Q    (312) 739-4200
LD
     (312) 419-0379(FAX)
     Email address for service:
     courtecl@c.dcombs.com
     Atty No. 41106




                                                    -6-
      Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 8 of 12 PageID #:11




                               NOTICE OF LIEN AND ASSIGNMENT


CO
CO
             Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as a
o
CM
O
     court awards. All rights relating to attorney's fees have been assigned to counsel.
X
o
CM
O
CM




Q.
                                                  /s! DanielA. Edelman
uo
CM
                                                  Daniel A. Edelman
CM


CM
O
CM


CM



LU

<
Q
a
LU

u_




                                                     -7-
      Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 9 of 12 PageID #:12


                                                                FILED
      Hearing Date; 8/25/2021 9:30 AM - 9:30 AM
      Courtroom Number: 2502                                    4/27/2021 2:25 PM
      Location: District 1 Court                                IRIS Y. MARTINEZ
                                                                CIRCUIT CLERK
               Cook County, IL
                                                                COOK COUNTY, IL
CO
                                                                2021CH02033
CO
O
CVJ
o


O
CN
O
<N




Q_
LO
Csj
CN


CN
O
?N

CN



LU
h
<
□
Q
LU




                                   APPENDIX A
       Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 10 of 12 PageID #:13


            ' 3260 Tillman Drive, Suite 75—                                             ^
                                                                                            ^IMONARCH
                                                                                                  Recovery Management, Inc.
                                                                                                      Toll Free: 1-844-280-6009
              Bensalem, PA 19020
                                                                                     Account Reference #:
                           Change Service Requested
                                                                                   Monarch Reference #:
                                                                                              Balance;

                                                                                        Make Check Payable to: Monarch Recovery
CO
                  May 8. 2020
CO
O
(N
O
                                                                                   hi
X                                                                                  MONARCH RECOVERY MANAGEMENT,INC.
o                                                             II                   P.O. BOX 986
<N
               Joann Liu
                                                                                   BENSALEM,PA 19020
o
CM




CL
in
(N                                                                             Pay Online ACH accepted:'jv\vwjTK>nafclinn,com and eflek *MaKe a Payment*
CvJ
                                                                                                                                                         1
CN
O                                                                                                             *
<N                                       * Detach and Return Top Portion to Expedite Processing
r>-.
Csl
                                                            ACSOUNpyiNPPRMA^ipN:
111
                  Date of Lelterii May 8, 2020                              Creditor:
<
Q          Account Reference #:
Q
          Monarch Reference #;j                                           Additional PayPal Credit
                                                                        Information:
                       Balance:!]

              This is to advise you that your account has been transferred to our office for collection by|
              The account balance is

              Unless you notify this office verbally or in writing within 30 days after receiving this notice that you dispute the
              validity of this debt, or any portion thereof, this office will assume that this debt is valid. If you notify this office
              verbally or in writing within 30 days from receipt of this notice that the debt, or any portion thereof, is disputed,
                                                                                                                            such
                                                                                                                                    this
              office will obtain verification of the debt or a copy of the judgment against the consumer and a copy of
              verification or judgment and mail it to you. If you request oflhis office verbally or In writing within 30if days    after
              receiving this notice, this office will provide you with the name and address of the original creditor, different from
              the current creditor. You can contact Monarch using any phone number or any address listed on this letter.
              This is an attempt by a debt collector to collect a debt. Any information obtained will be used for that purpose.
              This communication is from a debt collector.

              If you have a complaint about the way we are collecting this debt, please write to our Compliance Center at 3260
              Tillman Drive, Suite 75, Bensalem, PA 19020, email us at compliance®monarchrm,com, or call us toll-free at
              1-600-220-0605 ext. 2261, between 9:00 A.M, Eastern Time and 5:00P,M. Eastern Time Monday-Friday.
              Yours truly,
              MATT FITHIAN DEBT COLLECTOR
              TOLL FREE 844-280-6009




                                      Recov«iv Management Inc.•3260 Tillman Drive. Suite 75• Bon^jem,PA 19020
                                      .844.280-6009 or 1-215^81-7500• Hours: M-TH Bam -9pm EST,F Bam - 5pm EST
                                                                                                                      1 7Q6265 MRM.WFD 0(X)00294 Paga 1 oi 2
          Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 11 of 12 PageID #:14




CO
CO
o
CNJ
o
X
o
CM
o
CM




CL
LO
CM
CM

CM
O
CM


CM                                                                                                        )



UJ                                                                                           FIRST cuss   I
                                                                                              rrssoRT
<                                                                                                         i
                                                                                          U4.P0S?^E
a
                                                                                               PAID
a
                                                                                                PCI       i
HI                                                   ■   /

                   3260 Tillman Drive, Suite 75
                   Bensalem, PA 19020
                                                                          FIRST CLASS MAIL
                              Change Service Requested
                                                                                                          -i




                                                             II

      I
                  Joann Liu
         Case: 1:21-cv-02886 Document #: 1-1 Filed: 05/28/21 Page 12 of 12 PageID #:15




CO
CO
o
CN
O
X
o
CN
O
CN




CL
LO
CM
CN


CM
O
CM
r^
CN
                                                                                  ;j-
                                                                                                      ?


LU
                                                                                                      i
<
Q                                                                                        PRESORT
Q                                                                                       FIRST CLASS
LU                                                                                      US POSTAGE
                        \K]

               \          %
                          *'U
                                *1“
                                 JSliKS
                                                                                           PAID
                                                                                        HOVSERVICES   !
                S-SFMRSA11
                PCVSNT0031416Q • S3754045S (26333
                Roti^n Addrasa:
                MRS BPO, L.l.C.
     i          1930 0LNSY AVENUE                                                                     !
                CHERRY HILL NJ 00003




                       JOANN K LIU

     I




                                                                                                          I
                                                                                                          !
                                                                                                          1
         t


         i                                                                                                1
